             Case 2:18-cv-01246-WBS-AC Document 15 Filed 03/31/20 Page 1 of 2


 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorneys for Plaintiff Robert Strong

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8    ROBERT STRONG;                                       CASE NO.: 2:18-­‐cv-­‐01246-­‐WBS-­‐AC	  	  
 9           Plaintiffs,
                                                           PLAINTIFF’S NOTICE OF MOTION
10                                                         AND MOTION	  FOR	  PARTIAL	  
      v.                                                   SUMMARY	  JUDGMENT	  
11
                                                           DATE:	  May	  18,	  2020	  	  
12    CITY OF VALLEJO, JARRETT TONN,                       TIME:	  1:30	  p.m.	  
      ANDREW BIDOU and DOE VALLEJO
                                                           CTRM:	  5
13    POLICE OFFICERS 1-25;

14            Defendants

15

16
     TO:	  ALL	  PARTIES	  TO	  THE	  ABOVE-­ENTITLED	  ACTION,	  AND	  TO
17
     ATTORNEYS	  OF	  RECORD:	  
18
     NOTICE IS HEREBY GIVEN THAT, on May 18, 2020 at 1:30 p.m., or as soon
19
     thereafter as the matter may be heard in Courtroom 5, 14th Floor before the Honorable Judge
20
     William Shubb, Plaintiff will and hereby does move this Court for an order, pursuant to Federal
21
     Rules of Civil Procedure section 56, for an order granting partial summary judgment in favor of
22
     Plaintiff.
23
                                                          1
24

25

26
             Case 2:18-cv-01246-WBS-AC Document 15 Filed 03/31/20 Page 2 of 2


 1   	  
     	  
 2                                                 MOTION	  

 3           Plaintiff moves for partial summary judgment regarding the Defendant Placing the

 4   Plaintiff in a carotid hold on the basis that the undisputed facts indicate that Defendant Jarrett

 5   Tonn used excessive force on the Plaintiff’s person and thus Plaintiff is entitled to judgment in

 6   his favor as a matter of law.

 7           This motion is based upon this Notice of Motion and Motion, the Memorandum of Points

 8   and Authorities, the Statement of Undisputed Material Facts, Declaration of Stanley Goff, and

 9   Evidence which are filed and served herewith, upon all pleadings and papers on file in this

10   action, and upon such other matters as may be presented to the Court, and argument, as the Court

11   may entertain at the time of the hearing on this motion.

12           WHEREFORE, Plaintiff respectfully requests that the Court grant partial summary

13   judgment by ordering the entry of judgment in favor of the Plaintiff as to such of the Plaintiff’s

14   claims as it sees fit.

15

16   Dated: March 31, 2020
                                                            /S/ STANLEY GOFF
17
                                                           Attorney for Plaintiff Robert Strong
18

19

20

21

22

23
                                                       2
24

25

26
